Case 1:21-cv-01419-RPK-LB Document 4 Filed 08/26/21 Page 1 of 2 PageID #: 21




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------x

CHARLES DIDIER CALIXTE,

                          Plaintiff,
                                                            MEMORANDUM AND ORDER
                 -against-                                    21-CV-1419 (RPK) (LB)

IRS.gov,

                          Defendant.

----------------------------------------------------x
RACHEL P. KOVNER, United States District Judge:

        Pro se plaintiff Charles Didier Calixte filed this action against IRS.gov, alleging that the

Internal Revenue Service (“IRS”) withheld one of his stimulus checks. See Compl. (Dkt. #1).

Plaintiff also moves to proceed in forma pauperis. See Mot. for Leave to Proceed In Forma

Pauperis (Dkt. #2). Plaintiff’s request to proceed in forma pauperis is granted. But plaintiff’s

complaint is dismissed because it “seeks monetary relief against a defendant who is immune from

such relief.” 28 U.S.C. § 1915(e)(2)(B)(iii).

        Suits against the United States and federal agencies require “a cause of action, subject

matter jurisdiction, and a waiver of sovereign immunity.” Presidential Gardens Assoc. v. Sec'y of

Hous. and Urban Dev., 175 F.3d 132, 139 (2d Cir. 1999). Unless Congress has authorized an

agency to be sued in its own name, an action may not be maintained against that agency. Blackmar

v. Guerre, 342 U.S. 512, 515 (1952). Congress has not authorized suit against the IRS. See Liffiton

v. Keuker, 850 F.2d 73, 77 (2d Cir. 1988). Accordingly, the IRS has immunity against plaintiff’s

requested relief.

        Plaintiff is granted thirty days from the date of this order to file an amended complaint

against proper defendants. If plaintiff fails to amend the complaint within thirty days, judgment

                                                        1
Case 1:21-cv-01419-RPK-LB Document 4 Filed 08/26/21 Page 2 of 2 PageID #: 22




shall be entered. Any amended complaint will completely replace, not supplement, his original

complaint. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be

taken in good faith and therefore in forma pauperis status is denied for the purpose of any appeal.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         SO ORDERED.

                                              /s/ Rachel Kovner
                                             RACHEL P. KOVNER
                                             United States District Judge

Dated:         August 26, 2021
               Brooklyn, New York




                                                2
